DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 7-15 has been rejected. 
Election/Restrictions
Applicant’s election without traverse of Group II, claims 7-15, drawn to credential verification, classified in H04L 9/32, in the reply filed on April 28, 2022, is acknowledged. 
Claim Rejections – 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instance case, claims 7-15 are directed to a computing device. Therefore, these claims fall within the four statutory categories of invention. 
The claims are directed to user payment profile registration, which is an abstract idea. Specifically, claim 7 recites “receive a request to be provisioned for a particular user;” “communicate a provisioning request for a payment card profile information of the particular user to a bridge service;” “receive the payment card profile information from the bridge service, the payment card profile information comprising a single use key;” and store the payment card profile information in a [record],” which is grouped within the “Certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claim describes a process of receiving a request to register a user, obtaining a payment card profile information for the user and storing the payment card profile information for the user, which is a commercial interaction. Accordingly, the claim recites an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim such as the use of a computing device comprising a processor and a storage device, and volatile memory merely use a computer as a tool to perform an abstract idea and/or generally link the user of a judicial exception to a particular technological environment. With respect to “storing the payment card profile information in a volatile memory,”  it does not improve the functioning of a computer nor does it improve a technology or technical field.
Specifically, these additional elements perform the steps or functions of  receive a request to be provisioned for a particular user;” “communicate a provisioning request for a payment card profile information of the particular user to a bridge service;” “receive the payment card profile information from the bridge service, the payment card profile information comprising a single use key;” and store the payment card profile information in a [record].”  The use of a processor/computer as a tool to implement the abstract idea and/or generally link the use of the abstract idea to a particular technological environment  does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a computing device comprising a processor and a storage device, and volatile memory to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of user payment profile registration. As discussed above, taking the claim elements separately, these additional elements perform(s) the steps or functions that correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of user payment profile registration. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 8-15 further describe the abstract idea of user payment profile registration. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. For example, the additional elements, “the volatile memory is configured for CLEAR_OIN_DESELECT” as recited in claim 8, “…authenticate the particular user for performing a transaction with the payment card profile information of the particular user” as recited in claim 10, “obtain a biometric of the particular user; and communicate the biometric to the bridge service” as recited in claim 11, and “communicate a transaction message…” as recited in claim 12, “erase the payment card profile information after communicating the transaction message” as recited in claim 13, these additional elements do no more than serve as tools to perform the abstract idea and/or generally link the use of a judicial exception to a particular technological environment and do no more than use a computer or processor to automate and/or implement the abstract idea. The additional elements do not improve the functioning of a computer nor does it improve a technology or technical field. Therefore, these dependent claims are also not patent eligible.
Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 11,042,857B2 (“Yu”)) in view of Cooper et al. (US 8,589,238B2 (“Cooper”)) in further view of Collinge et al. (US 10,007,909B2 (“Collinge”))
Regarding claim 7, Yu teaches a computing device (Yu: Fig. 2 'Merchant transaction management system', Fig. 4; 11:35-49) comprising: 
a processor (Yu: Fig. 4, processor 402; 11:50-55); a storage device  (Yu: Fig. 4, memory 404; 11:56-63, 13:33-43); and instructions stored in the storage device that when executed by the processor, direct the computing device to:  (Yu: Fig. 4, 11:35-49, 11:64-67) 
receive a request to be provisioned for a particular user; (Yu: Fig. 2; 1:40-48 4:14-21, 7:4-10) 
communicate…to a bridge service; (Yu: Abstract; 4:24-29, 4:44-48, 8:11-15; claim 1) 
receive the payment card profile information from the bridge service (Yu: Abstract; Fig. 2, step 210; 1:40-48, 4:54-60, 8:61-9:2), the payment card profile information comprising a [service provisioning identifier]; (Yu: 8:61-9:2)
store the payment card profile information in a volatile memory. (Yu: 1:51-57, 9:3-12) 
Yu teaches t does not explicitly teach the following limitation, however in the same filed of endeavor, Cooper teaches:
communicate a provisioning request for a payment card profile information of the particular user to a bridge service (Cooper: Fig. 4 ‘Shared Client Device 330’, Fig. 5, steps 550/555; 1:21-26, 7:49-61; claim 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yu to incorporate the teachings of merchant integration of a biometric payment system, as disclosed in Cooper, so the amount of additional hardware required for a checkout area may be substantially reduced (Cooper: 5:16-17).
Yu teaches the payment card profile information comprising a service provisioning identifier (Yu: 8:61-9:2). However, Yu in view of Cooper does not teach a single use key. Collinge teaches the payment card profile information comprising a single use key (Collinge: Fig. 6; 15:31-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yu in view of Cooper to incorporate the teachings of a single use key comprised in the payment card profile, as disclosed in Collinge, for increased security (Collinge: 2:10-16).
Regarding claim 9, Yu in view of Cooper and Collinge teaches the computing device of claim 7. Furthermore, 
Yu teaches:
wherein the payment card profile information further comprises a personal account number. (Yu: 9:3-12, 9:19-29) 
Regarding claim 10, Yu in view of Cooper and Collinge teaches the computing device of claim 7. Furthermore, 
Cooper teaches:
in response to receiving the request to be provisioned for the particular user, authenticate the particular user for performing a transaction with the payment card profile information of the particular user.  (Cooper: Fig. 4, Fig. 5, steps 505, 555-570; 6:56- 7:40-49)
Regarding claim 11, Yu in view of Cooper and Collinge teaches the computing device of claim 10. Furthermore, 
Cooper teaches wherein the instructions to authenticate the particular user direct the computing device to (Yu: Fig. 4, 11:35-49, 11:64-67): 
obtain a biometric of the particular user (Cooper: 5:46-52); and  communicate the biometric to the bridge service. (Cooper: 5:46-52)
Regarding claim 12, Yu in view of Cooper and Collinge teaches the computing device of claim 7. Furthermore, 
Yu teaches further comprising instructions that direct the computing device to (Yu: Fig. 4, 11:35-49, 11:64-67):
communicate a transaction message comprising the payment card profile information to a payment network. (Yu: 6:14-29, 6:47-59, 9:19-23) 
Regarding claim 13, Yu in view of Cooper and Collinge teaches the computing device of claim 12. Furthermore, 
Yu teaches comprising instructions that direct the computing device to (Yu: Fig. 4, 11:35-49, 11:64-67): 
erase the payment card profile information after communicating the transaction message. (Yu: 10:57-60)
Regarding claim 14, Yu in view of Cooper and Collinge teaches the computing device of claim 13. Furthermore, 
Yu teaches comprising instructions that direct the computing device to  (Yu: Fig. 4, 11:35-49, 11:64-67):
receive a second request to be provisioned for a second user different than the particular user; (Yu: Fig. 2;  1:40-48 4:14-21, 6:9-13, 7:4-10)
communicate…to the bridge service; (Yu: Abstract; 4:24-29, 4:44-48, 8:11-15; claim 1)
receive the second payment card profile information from the bridge service (Yu: Abstract; Fig. 2, step 210; 1:40-48, 4:54-60, 8:61-9:2), the second payment card profile information comprising a second [service provisioning identifier]; (Yu: 8:61-9:2) 
store the second payment card profile information in the volatile memory; (Yu: 1:51-57, 9:3-12)
communicate a second transaction message comprising the second payment card profile information to the payment network; and (Yu: 6:14-29, 6:47-59, 9:19-23)
erase the second payment card profile information after communicating the second transaction message. (Yu: 10:57-60)
Cooper teaches:
communicate a second provisioning request for a payment card profile information of the particular user to a bridge service (Cooper: Fig. 4, Fig. 5, step 555; 1:21-26, 7:49-61; claim 1)
Collinge teaches the second payment card profile information comprising a second single use key (Collinge: Fig. 6; 15:31-45).
Regarding claim 15, Yu in view of Cooper and Collinge teaches the computing device of claim 7. Furthermore, 
Yu teaches comprising instructions that direct the computing device to  (Yu: Fig. 4, 11:35-49, 11:64-67):
receive a second request to be provisioned for a second user different than the particular user; (Yu: Fig. 2;  1:40-48 4:14-21, 6:9-13, 7:4-10)
communicate…to the bridge service; (Yu: Abstract; 4:24-29, 4:44-48, 8:11-15; claim 1)
receive the second payment card profile information from the bridge service (Yu: Abstract; Fig. 2, step 210; 1:40-48, 4:54-60, 8:61-9:2), the second payment card profile information comprising a second [service provisioning identifier]; (Yu: 8:61-9:2) 
store the second payment card profile information in the volatile memory; (Yu: 1:51-57, 9:3-12)
Cooper teaches:
communicate a second provisioning request for a payment card profile information of the particular user to a bridge service (Cooper: Fig. 4, Fig. 5, step 555; 1:21-26, 7:49-61; claim 1)
Collinge teaches the second payment card profile information comprising a second single use key (Collinge: Fig. 6; 15:31-45).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Cooper and Collinge as applied to claim 7 further in view of Saltz M., (US 6,738,873B2 (“Saltz”))
Regarding claim 8, Yu in view of Cooper and Collinge teaches the computing device of claim 7. Furthermore, 
Yu in view of Cooper and Collinge does not teach the following limitation, however, Saltz, teaches:
wherein the volatile memory is configured for CLEAR ON DESELECT. (6738873B2-Saltz: Fig. 7, 'RAM 754', 'Memory 714' 'Database 750'; 44:26-34)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yu in view of Cooper and Collinge to incorporate the teachings of use of a function of CLEAR ON DESELECT in the volatile memory, as disclosed in Saltz, for freeing volatile memory within a computing device (Saltz: 1:28-30).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dorogusker (US 9,519,901B1) teaches biometric payment technology.
Kumar (NPL: A Brief Introduction of Biometrics and Fingerprint Payment Technology, International Journal of Advanced Science and Technology, Vol. 4 March, 2009) teaches biometric payment system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on (5712726709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.K./Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685